SULLIVAN, J.
Epitomized Opinion
Alimony in the sum of • $600, payable in monthly installments of $25 was allowed Lulu Current on her divorce from James A. Current. She was also, allowed her own real estate certain personal property. It was contended,- there being no children, that the alimony was excessive. That alimony is payable to a .wife only and so far as installments are concerned are payable only to á divorced woman. That alimony cannot be allowed out of earnings. Affirming the judgment the court of appeals held:
1. Alimony in the sum of $600, payable in monthly installments of $25 is not excessive.
2. Alimony allowed with decree of divorce is part and parcel of decree and necessarily allowed while marital relation exists and being payable in installments does not destroy the award of gross sum.
3. That alimony is payable out of future earnings must affirmatively appear of record to invalidate presumption.
4. Property acquired whether derived from personal earnings or otherwise is subject to alimony.
5. Alimony payable in gross or in installments is not invalid because proceeds of earnings must be applied to its extinguishment. Hefleblower v. Hefleblower, 102 O. S. 645; v. Howe, 29 Dec. 413; 21 N. P. N. S. 324.
6. Alimony based on aggression of husband, like custody of children grows out of same grievance, breach of marriage relation. West v. West, 100 O. S. 33.